PER CURIAM.
Andrew Windsor, a federal prisoner, appeals the district court’s order denying relief on his petition filed under 28 U.S.C. § 2241 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Compton v. Windsor, Nos. CR-90-228, CA-03-251-7 (W.D.Va. Apr. 11, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.